Felton, J.
Transfer in writing of negotiable promissory notes secured by a separate non-negotiable mortgage does not pass the title to the mortgage to the transferee of the notes, so as to entitle the transferee to sue in his own name on an obligation in the mortgage to pay the amounts represented by the notes (which had become barred). Alropa, Corporation v. Richardson, 58 Ga. App. 656 (199 S. E. —). The case of Mercer v. Raybon, 40 Ga. App. 23 (148 S. E. 749), is distinguishable because the mortgage was a negotiable instrument, title to which passed on delivery, and the action was a foreclosure. Accordingly the court properly sustained the general demurrer to the petition in this case, *659which affirmatively showed that the legal title to the mortgage sued on was not in the plaintiff.
Decided October 17, 1938.
Rehearing denied November 10, 1938.
Billon & Rose, for plaintiff. Samuel L. Bplan, for defendant.

Judgment affirmed.


Stephens, P. J., and Sutton, J., eonour.